DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending in the instant application and are subject to the following lack of unity requirement.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15 drawn to a compound of the formula in claim 1 or composition thereof.

Group II, claim(s) 16 drawn to a method of using the compound of formula I.



The claims herein lack unity of invention under PCT rule 13.1 and 13.2 since, under 37 CFR 1.475(a) 
	Where a group of inventions is claimed in an application, the requirement				of unity of invention shall be fulfilled only when there is a technical relationship among
	those inventions involving one or more of the same or corresponding special technical 		features…those technical features that define a contribution which each of the claimed 		inventions, considered as a whole, makes over the prior art.

Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 the claims lack unity of invention.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
	The groups lack unity of invention since under 37 CFR 1.475: the claims lack the same or corresponding special technical feature since the technical feature shared by the independent claims does not distinguish the claims from the prior art.  Specifically, the technical feature in the instant claims (i.e. the only feature shared in common among each claim) is the compound of Formula (I) which is taught by the prior art.  This technical feature is not a special technical feature as evidenced by the disclosure of US 6,586,617 which teaches the compound 
    PNG
    media_image1.png
    106
    306
    media_image1.png
    Greyscale
, for example Compound 306
    PNG
    media_image2.png
    80
    998
    media_image2.png
    Greyscale
 (Table 1). The prior art compounds contain all requirements of the technical feature described above where instant R1 is Hal (Cl); R2 is NO2; R3 is 
    PNG
    media_image3.png
    58
    91
    media_image3.png
    Greyscale
where n is 0 and R5 and R6 are each Alk (Me); and R4 is 
    PNG
    media_image4.png
    72
    114
    media_image4.png
    Greyscale
where R9 is Alk (Me). Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.  Additionally, the vastness of the claimed subject matter, and the complications in understanding the claimed subject matter imposes a serious burden on any examination of the claimed subject matter.
The claims, therefore, lack unity of invention.

Election of Species

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
As an additional requirement, with the election of any of Groups I-II, an election of species of a particular compound, or group of patentably indistinct species, is also required. In order for this election to be considered fully responsive to this requirement, the election must include:	
the name and structure of one particular species of the instantly claimed compound, or a grouping of patentably indistinct species,  
the location of the species (a) within the claims or (b) within the specification,
the claims that read on the elected species,
a definition of the exact substitutions,
e.g. R1 is hydrogen, X is oxygen, etc…
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the compound of Formula (I) fails to overcome that of the prior art, namely US 6,586,617, for reasons discussed in the restriction requirement above.  Therefore, the compounds lack a special technical feature. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday-Thursday 8:00-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							
/ALICIA L OTTON/Primary Examiner, Art Unit 1699